DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
1.	(Currently Amended) A user equipment for use in a cellular network, the user equipment comprising a transceiver, a processor, and a memory, the user equipment configured to:
determine, for a data transmission, a mapping from a demodulation reference signal (DMRS) to a phase noise tracking reference signal (PNT-RS);
generate a DMRS resulting signal from a subset of DMRS for a first resource element in a subcarrier;
copy the DMRS resulting signal from the first resource element to a second resource element assigned to the PNT-RS in the subcarrier; and
transmit the data transmission using the DMRS resulting signal and the PNT-RS.

determining, for a data transmission, a mapping from a demodulation reference signal (DMRS) to a phase noise tracking reference signal (PNT-RS);
generating a DMRS resulting signal from a subset of DMRS for a first resource element in a subcarrier;
copying the DMRS resulting signal from the first resource element to a second resource element assigned to the PNT-RS in the subcarrier; and
transmitting the data transmission using the DMRS resulting signal and the PNT-RS.

19.	(Currently Amended) A network node for use in a cellular network, the network node comprising a transceiver, a processor, and a memory, the network node configured to:
determine, for a data transmission, a mapping from a demodulation reference signal (DMRS) to a phase noise tracking reference signal (PNT-RS);
generate a DMRS resulting signal from a subset of DMRS for a first resource element in a subcarrier;
copy the DMRS resulting signal from the first resource element to a second resource element assigned to the PNT-RS in the subcarrier; and
transmit the data transmission using the DMRS resulting signal and the PNT-RS.

28. 	(Currently Amended) A method by a network node in a cellular network, the method comprising:
phase noise tracking reference signal (PNT-RS);
generating a DMRS resulting signal from a subset of DMRS for a first resource element in a subcarrier;
copying the DMRS resulting signal from the first resource element to a second resource element assigned to the PNT-RS in the subcarrier; and
transmitting the data transmission using the DMRS resulting signal and the PNT-RS.

Allowable Subject Matter
Claims 1-10 and 19-28 (Renumbered 1-20 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 10, 19 and 28, the prior art does not teach or adequately suggest mapping DMRS to PNT-RS along with copying the DMRS from a first resource element to a second resource element assigned to the PNT-RS in the subcarrier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

December 10, 2021